Citation Nr: 1212511	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for abdominal muscle strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to August 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision, which denied service connection for abdominal muscle strain and PTSD.

In February 2012, a videoconference hearing was held before the undersigned Veterans Law Judge in San Antonio, Texas.  A transcript of this proceeding has been associated with the claims folder.

With respect to the Veteran's claim for service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, in light of the medical evidence of record and the Veteran's contentions, the Board finds it appropriate to recharacterize the issue on appeal as a claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, in order to consider all reported and diagnosed psychiatric disabilities in accordance with Clemons.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

On February 14, 2012, prior to the promulgation of a decision in the appeal, the Veteran notified VA that a withdrawal of the appeal of the issue of entitlement to service connection for abdominal muscle strain is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for abdominal muscle strain by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of entitlement to service connection for abdominal muscle strain and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for abdominal muscle strain, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for abdominal muscle strain is dismissed.
REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The Veteran asserts that she was assaulted during service by a fellow service member while at a concert.  She contends that she reported this incident to a chaplain who informed her that similar incidents had happened to a number of other female service members at this same concert.  The Veteran claims that she attended one group session with other assaulted female service members to discuss this incident.  However, she never attempted to press charges against anyone for this assault and did not know exactly who assaulted her.  

The Board notes that a November 1989 Report of Medical History noted that the Veteran was hospitalized for drug rehabilitation in March 1988.  In a November 1989 Report of Medical Examination, the Veteran was noted as having a history of mixed substance abuse, in remission.  It was noted that she completed a rehabilitation program and had been drug free for 18 months.  She had not had any psychiatric treatment.  In an August 1990 service treatment record, the Veteran sought treatment for abdominal pain.  It was noted at this time that she appeared to be in a depressed mood.  The Veteran was discharged from service in August 1990, due to an incident relating to possession of marijuana.  

A review of the service treatment and personnel records reflects no complaints relating to personal assault or treatment or diagnoses relating to injuries sustained from a personal assault. 

The Veteran underwent a VA examination in August 2007.  The examiner reviewed the claims file and noted that the Veteran underwent family therapy and entered a substance rehabilitation program when she was in high school.  The examiner further noted that the Veteran's medical history includes depression with onset in adolescence.  She may have been treated with an antidepressant.  The whole family was getting treatment.  She has had ongoing depressed mood with low sense of self-worth since then.  Depression was worse after the military due to loss of career and again worse over this past year with her inability to work due to job stress.  She has been in the hospital twice for depression associated with relationship problems.  The 1998 discharge diagnosis was PTSD thought due to childhood trauma with depression and substance abuse.  The 1999 discharge diagnosis was adjustment reaction and substance abuse.  PTSD symptoms were noted.  Military trauma was not mentioned in either of the discharge summaries. 

The Veteran was also noted as having substance abuse with onset in adolescence with a rehabilitation program in high school and a women's substance group in the late 1990's.  The Veteran reported that she attempted suicide in adolescence by overdose.  Her mother is depressed and is an alcoholic.  Her biological father was also an alcoholic.  The Veteran mentioned to her first inpatient psychiatrist that her biological father was physically abusive to her mother and that her first memory was of her father abusing her mother.  During AIT in service, she started drinking a six pack on Saturdays.  She received an Article 15 for smoking marijuana on July 21, which led to her discharge.  The Veteran informed the examiner that she did not use marijuana that day.  During an unauthorized absence, she had a substance in her possession that she thought was marijuana.  She later discovered it was not marijuana.  There is no urine drug screen result in her records.  The Veteran reported that, on July 4, 1990, during basic training, male and female trainees were allowed to co-mingle during a concert.  She did not have friends at that point and was by herself.  She asserted that someone grabbed her crotch from behind.  When she was finally able to pull away, she turned around and demanded to know which man had done it.  They all just smiled at her, and she felt helpless.  The next Sunday, she told the female chaplain, who arranged a group meeting for the Veteran and other women that had had similar experiences at the concert.  After the military, the Veteran pressed charges for one relationship rape.  She mentions 2 other relationship rapes in the early 1990's.  She reported two suicide attempts in the early 1990's by overdose on codeine and street drugs.  

The examiner diagnosed the Veteran with PTSD; major depressive disorder; LSD, cocaine, and cannabis dependence in full sustained remission; and alcohol dependence in early partial remission.  The examiner noted that the Veteran's depression may be due in part to PTSD, with other causes including pain and job stress.  Alcohol and drug abuse contributed to depression and irritability in the past.  The examiner noted that the Veteran has identified infrequent re-experiencing symptoms specific to the military event.  These symptoms though do not contribute significantly to her current dysfunction.  There are not markers for military sexual trauma in the Veteran's records.  It is not likely that the military event is the cause of her PTSD.  The military event did not result in a change in functional status and has not contributed significantly to change in quality of life.

The Board also notes that the Veteran reported in a February 1999 private medical record from Shore Memorial Hospital that she was raped at age 17.  In a separate private medical record from this facility, she was diagnosed with an adjustment disorder with depressed mood. 

The Board acknowledges that the August 2007 VA examiner indicated that it is not likely that the Veteran's reported military stressor event is the cause of her PTSD.  However, this examiner did not specifically address the possibility of a relationship between the Veteran's major depressive disorder and her military service, particularly in light of the fact that the Veteran reported attempting suicide prior to service.  Therefore, this issue must be remanded in order to schedule the Veteran for a VA examination to diagnose her with all current psychiatric disabilities, to include depression and PTSD in accordance with the criteria for PTSD as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), and to determine whether this PTSD, depression, or any other psychiatric disability was caused or aggravated by her active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for her claim for service connection for an acquired psychiatric disability, to include PTSD and depression.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed PTSD, depression, and psychiatric disabilities.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities and determine whether she has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities, to include depression or PTSD, had its onset in service, or was otherwise caused or aggravated by a disease or injury in service.  The examiner should also specifically determine whether the Veteran had a pre-existing psychiatric disability of any kind.  If so, the examiner should determine whether the Veteran's active duty service aggravated a pre-service psychiatric disability.  In particular, the examiner should provide a specific opinion as to whether any pre-existing psychiatric disability permanently increased in severity as a result of her active duty service, and if so, whether such increase was beyond the natural progress of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

2. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


